UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 000-52745 Victory Electronic Cigarettes Corporation (Exact name of registrant as specified in its charter) NEVADA 98-0534859 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11335 Apple Drive, Nunica, MI 49448 (Address of principal executive offices) (Zip Code) 616-384-3272 (Company’s telephone number, including area code) 1880 Airport Drive, Ball Ground GA 30107 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o Smallerreportingcompany þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoþ The issuer had 51,744,000 shares of common stock issued and outstanding as of November 12, 2013. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 14 ITEM 4. CONTROLS AND PROCEDURES 14 PART II—OTHER INFORMATION 15 ITEM 1. LEGAL PROCEEDINGS 15 ITEM 1A. RISK FACTORS 15 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 26 ITEM 3. DEFAULTS UPON SENIOR SECURITIES. 26 ITEM 4. MINE SAFETY DISCLOSURES 26 ITEM 5. OTHER INFORMATION. 26 ITEM 6. EXHIBITS. 27 SIGNATURES 28 2 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Consolidated Balance Sheets September 30, December 31, (Unaudited) Assets Current assets: Cash $ Accounts receivable Inventory Prepaid inventory Other prepaid expenses Employee advances - Total current assets Furniture and equipment, net - Total assets $ Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable and accrued expenses $ Deferred revenue - Revolving credit line - Deferred compensation - Due to related party Convertible related party promissary notes - Total current liabilities Total liabilities Commitments and contingencies Stockholders' equity (deficit) Common stock, $.001 par value; 100,000,000 shares authorized;51,744,000 and 32,500,000 shares issued and outstandingat September 30, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equtiy (deficit) ) Total liabilities and stockholders' equity (deficit) $ 3 Consolidated Income Statements Nine Months Three Months Ended September 30, Ended September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues Internet sales $ Retail and wholesale revenues Total revenues Cost of Goods Sold Gross profit Operating expenses Advertising and promotion Personnel costs Professional fees Selling expenses General and administrative Merchant account fees Research and development - - - Total operating costs Loss from operations ) Other income (expense) Interest expense ) - ) - Net loss $ ) ) $ ) $ ) Net loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding Basic Diluted 4 Consolidated Statements of Cash Flows September 30, September 30, (Unaudited) (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation expense - Stock based compensation - Non cash Interest expense Changes in operating assets: Accounts receivable ) Inventory ) Prepaid inventory - Other prepaid expenses ) - Employee advances ) - Accounts payable and accrued expenses Deferred revenue ) - Deferred compensation ) Net cash from operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Net cash from investing activities ) ) Cash flows from financing activities: Proceeds from sale of common stock - Advances (repayments) from related party,net ) Proceeds from debenture note payable - Payments on revolving line of credit ) - Net cash from financing activities Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ Supplementary Cash Flow Information Cash paid during the nine months for: Interest $ $
